Citation Nr: 1624179	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-24 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska



THE ISSUE

Entitlement to service connection for bilateral bunions.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985 in the United States Marine Corps.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  In July 2012, the Veteran withdrew his request for a Board hearing.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The Board notes that additional evidence has been received since the last adjudication of the claim by the Agency of Original Jurisdiction (AOJ), which includes VA treatment records dated from February 2012 to April 2014.  However, this evidence is cumulative of evidence already on file at the time of the March 2012 supplemental statement of the case (SSOC).  Therefore, a waiver of AOJ review is not required for this claim.  


FINDING OF FACT

Bilateral bunions did not manifest in service and have not been shown to be related to service.


CONCLUSION OF LAW

Bilateral bunions were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

The notice requirements were met in this case by a February 2010 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in April 2010.  Accordingly, the duty to notify has been satisfied.

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the claim.

When VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Veteran was afforded a VA examination in February 2012.  The examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided a medical opinion with rationale.  As such, the Board finds that this VA examination, along with the other evidence of record, is adequate to make a determination on the claim.  

In his May 2016 brief, the Veteran's representative argued that the VA examiner's opinion was inadequate because it was "largely based on the lack of evidence in the medical records."  As explained below, the conclusion reached is not based solely on the absence of medical evidence, but rather normal, affirmative findings at separation followed by many years before a diagnosis of bunions.  During that time period, the Veteran was treated for other conditions, including varicose veins, athlete's foot, and onychomycosis without any mention of bunions until 2010.  Therefore, the Board finds that there is an adequate basis for the examiner's opinion.  

In addition, the Veteran's representative argued that the examiner failed to address whether the Veteran's military service aggravated a preexisting condition and contributed to his bunions.  However, the Veteran's feet were normal at his enlistment examination in December 1981, and as such, the presumption of soundness applies.  There is no evidence of a preexisting foot disorder and no evidence of bunions during service.  Therefore, the Board finds that the examiner did not need to address whether there was aggravation of a preexisting condition.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308 (2007). 

However, the Federal Circuit has also held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of bunions.  Specifically, at his December 1981 enlistment examination, the Veteran's feet were normal; therefore, the presumption of soundness applies.  In August 1983, surgery was performed to treat varicose veins.  In December 1983, he complained of having athlete's foot, and the assessment was tinea pedis.  In November 1984, the Veteran complained of pain in his feet from breaking in new boots, especially in his left small toe.  It was noted that the left small toenail was thickened and that the right small toenail was broken.  A note was made to rule out fungal elements, and the ultimate impression was onychomycosis.  At his December 1984 separation examination, the Veteran's feet were normal.  On his report of medical history at that time, he indicated that he had or was having foot trouble; however, the reviewing physician did not note any chronic foot problems.  

After service, a December 1987 private medical record indicates that the Veteran was concerned about his circulation and a rash on his feet.  A physical examination of his feet revealed some dyshidrotic changes and cracking between the toes.  The assessment was athlete's foot.  In September 1997, he requested medication for a tinea infection, and the assessment was onychomycosis.  He never mentioned any bunions, nor did the treatment providers note any such symptomatology or diagnosis.

In February 2010, approximately 25 years after separation, the Veteran complained of left foot pain in the bunion area.  It was noted that he had a past history of gout as well as varicose veins.  The Veteran indicated that he most recently noticed that the pains he was having in his foot were more in the bunion area.  He stated that he did not feel like it was the same as when he had his gout symptoms.  On physical examination, his left foot had a noticeably erythematous area at the right first metatarsal joint, but it was nontender.  The assessment was left bunion.  

A March 2010 VA treatment record indicates that the Veteran complained of bilateral foot pain, which he attributed to wearing boots that were too small during military service.  X-rays showed a mild to moderate bilateral hallux valgus deformity (bunions).  In October 2010, he complained that he had left hallux foot pain for many years and that it now prevented him from running.  He underwent a left bunionectomy later that month in October 2010.  

A February 2012 VA examiner opined that the Veteran's bunions were less likely than not proximately due to or the result of a service-connected condition; however, when the report is read as a whole, it is clear that the examiner was addressing direct service connection rather than secondary service connection.  The examiner noted that the Veteran's bunions were not of record in service and were not diagnosed until 25 years following service.  He also indicated that three years of combat boots were not likely a causal factor for bunions.  The examiner reviewed the evidence of record, including the Veteran's own lay statements, and relied on his own training, knowledge, and expertise as medical professional in rendering his opinion.  Therefore, the Board finds the opinion highly probative.  

There is no medical opinion otherwise relating the Veteran's current bunions to his military service.

The Board has also considered the lay evidence of record.  As noted above, the Veteran has contended that his bunions were caused by ill-fitting boots that he wore during military service.  In a March 2010 statement, D.L. (initials used to protect privacy) indicated that she had known the Veteran since 1985 and had watched him go from athletic and physically outgoing to having a physical problems that made it difficult for him to hike, run, and take long walks.  D.L. also stated that she witnessed the Veteran having soreness and swelling in his feet that made it difficult for him to walk.  In another March 2010 statement, T.D. indicated that he had known the Veteran since 1988.  He stated that the Veteran was a hard worker, but that he had seen changes and that he would greatly benefit from an operation on his legs and feet.  

In this case, D.L. and T.D. are competent to describe what they have observed regarding the Veteran's physical ailments; however, they do not address a nexus between his symptoms and his military service.  Moreover, to the extent that D.L. is attesting to symptomatology since service, the Board notes that she is not competent to attribute such general symptoms as foot pain to bunions as opposed to one of the Veteran's other disorders, such as gout or onychomycosis.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of multiple foot disorders, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Indeed, she did not attest to examining the Veteran's foot and noticing a bunion.  Rather, she reported more general observations regarding his foot.

Moreover, the Veteran is competent to describe having foot pain in service; however, he is not competent to provide an opinion relating his current bunions to his military service that occurred over 30 years ago.  As noted above, he has had several foot disorders.  This particular inquiry is within the province of training medical professionals because it goes beyond a simple and immediately observable cause-and-effect relationship.  Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the February 2012 VA examiner is of greater probative weight than these more general lay assertions. The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with supporting rationale relying on medical training, knowledge, and expertise.

In this case, the Board finds the most probative evidence weighs against the claim.  The evidence does not indicate that the Veteran's bunions were incurred in or aggravated in service.  Rather, the first complaints and objective evidence of bunions was in 2010, which was approximately 25 years after service.  At that time, he described having recent bunion pain that was unlike his previous gout symptoms.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board emphasizes that this is not a case solely involving the absence of contemporaneous medical evidence, but rather involves affirmative evidence consisting of normal clinical findings at enlistment and separation followed by a time gap of many years.  Moreover, the Veteran himself reported a more recent onset of bunion pain in 2010.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral bunions.  Therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Service connection for bilateral bunions is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


